Citation Nr: 0003083
Decision Date: 02/08/00	Archive Date: 09/08/00

DOCKET NO. 94-23 894               DATE FEB 08, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to an increased evaluation for hypertension,
currently evaluated as 10 percent disabling.

2. Entitlement to an increased (compensable) evaluation for right
ring finger injury.

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARING ON APPEAL 

The veteran

ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The veteran had active military service from July 1967 to May 1970.

This matter came before the Board of Veterans' Appeals on appeal
from a rating decision of March 1993, by the Philadelphia,
Pennsylvania, Regional Office and Insurance Center (ROIC), which
denied the veteran's claim of entitlement to increased ratings for
hypertension and right ring finger injury; the veteran was notified
of this decision by letter dated April 20, 1993. Additional VA
treatment reports were received in July 1993. Thereafter, a rating
action in August 1993 confirmed the previous denial of an increased
rating for hypertension. A notice of disagreement was received in
April 1994. A private treatment report was received in April 1994,
and a rating action in April 1994 confirmed the denied of an
increased rating for right ring finger injury. A statement of the
case was issued in May 1994. The substantive appeal was received in
June 1994.

The veteran appeared and offered testimony at a hearing conducted
by a hearing officer at the ROIC in July 1994. A VA compensation
examination was conducted in July 1994. Additional medical records
were received in August and September 1994. A hearing officer's
decision was entered in March 1995, which confirmed the previous
denials of increased ratings for hypertension and right ring finger
injury. A supplemental statement of the case was issued in March
1995. A VA hospital report was received in August 1995. A
supplemental statement of the case was issued in September 1999.
The appeal was received at the Board in December 1999.

The veteran has been represented throughout his appeal by the
Disabled American Veterans, which submitted written argument to the
Board in December 1999.

- 2 -

REMAND

The veteran essentially contends that he is entitled to increased
ratings for his service-connected hypertension and residuals of a
right ring finger injury. The veteran maintains that his service-
connected disorders have increased in severity; he indicates that
he has increased pain in the right ring finger. At his personal
hearing in July 1994, the veteran indicated that he took
prescription medication for hypertension twice a day; he noted that
he occasionally experienced dizziness in real hot weather, as well
as occasional nausea and blurry vision. He reported that he was
being followed at the local VA Medical Center (VAMC) on a monthly
basis. He also veteran indicated that his right ring finger had
been giving him problems ever since he dropped a can of pain on it
approximately one year before.

The veteran's claims of entitlement to increased evaluations for
hypertension and right ring finger injury are well-grounded in that
they are not inherently implausible. 38 U.S.C.A. 5107(a) (West 1991
& Supp. 1999); Proscelle v. Derwinski, 2 Vet.App. 629 (1992). Such
a finding of well-groundedness generally places upon VA the duty to
assist the veteran in the development of the facts pertinent to his
claims. 38 C.F.R. 3.159 (1999); see also Littke v. Derwinski, 1
Vet.App. 90 (1990).

For the following reasons, additional due process and evidentiary
development are warranted prior to further disposition of the
veteran's claims.

Regarding his claim for hypertension, recent regulatory changes
have amended the VA Schedule for Rating Disabilities, 38 C.F.R.
Part 4 (1999), including the rating criteria for evaluating
cardiovascular diseases. This amendment to the Rating Schedule
became effective January 12, 1998, during the pendency of this
appeal. See 62 Fed. Reg. 65,207-224 (Dec. 11, 1997). The modified
Rating Schedule slightly changed the rating criteria for
hypertension under Diagnostic Code 7101. See 62 Fed. Reg. 65,222.
All diagnoses of hypertension must be confirmed by readings taken
two or more times on at least three different days. Id. It is
further

- 3 -

provided that careful and repeated measurements of blood pressure
readings will be required prior to the assignment of any
compensable evaluation. See 62 Fed. Reg. 65,215.

The United States Court of Appeals for Veterans Claims has held
that VA must apply the version of 38 C.F.R. Part 4 which is more
favorable to the appellant. Karnas v. Derwinski, 1 Vet.App. 308,
312-13 (1991); see also Dudnick v. Brown, 10 Vet.App. 79 (1997)
(with respect to the amended regulations in question, VA is
required to apply the amendments to the extent that they are more
favorable to the claimant than the earlier provisions).

A review of the medical evidence shows that the most recent VA
examination of record which evaluated the veteran's hypertension
was conducted in July 1994, where, necessarily, the old (pre-
amendment) rating criteria were applied. Therefore, the report of
another VA examination conducted pursuant to the new rating
criteria would be of significant probative value.

The Board observes that a review of the record reveals a VA
document showing that the veteran failed to report for VA
cardiovascular and orthopedic examinations scheduled in June 1997.
However, there is no documentation of record showing that the VAMC
sent the veteran notice of the time and place to report for his
examinations, nor is there any subsequent communication from the
ROIC to the veteran informing him that his claim would continue to
be denied if he failed to report for examination.

In this regard, the Board notes that, when entitlement or continued
entitlement to a benefit cannot be established or confirmed without
a current VA examination and a claimant, without good cause, fails
to report for such examination, if the examination was scheduled in
conjunction with a original claim, a reopened claim for a benefit
which was previously disallowed, or a claim for increase,, the
claim shall be denied. However, where good cause is shown, an
examination may be rescheduled. 38 C.F.R. 3.655 (1999). Further,
the Board observes that the Court has held that the VA has a duty
to fully inform the veteran of the consequences of

- 4 - 

his failure to report for a scheduled examination. See Connolly v.
Derwinski, 1 Vet. App. 566 (1991).

In a September 1999 supplemental statement of the case (SSOC), the
ROIC advised the veteran that he had failed to make himself
available for a VA mandated examination. However, the veteran was
not advised of the applicability of 38 C.F.R.3.655. The veteran
might be prejudiced if the Board were to apply 38 C.F.R. 3.655 in
the first instance, without notifying him and his representative of
its applicability. See Curry v. Brown, 7 Vet.App. 59 (1994);
Bernard v. Brown, 4 Vet.App. 384 (1993). The veteran must be
advised of his responsibility to report for the examination and of
the possible outcome if he fails, without good cause, to report.
Therefore, the Board finds that the veteran should be given another
opportunity report for a VA examination.

Because current medical findings are needed to properly adjudicate
the veteran's increased rating claims, and the last VA examination
of the veteran's hypertension and right ring finger was more than
five years ago in 1994, the veteran should be scheduled to undergo
further cardiovascular, orthopedic, and musculoskeletal
examinations. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997);
Caffrey v. Brown 6 Vet.App. 377, 383-4 (1994). As regards the
examination of the veteran's musculoskeletal disability, the
examiner should include an opinion as to whether the veteran
experiences functional loss due to limited or excess movement,
pain, weakness, excess fatigability, or incoordination, and the
ROIC should consider these factors in adjudicating that claim. See
38 C.F.R. 4.40, 4.4:5 (1999); DeLuca v. Brown, 8 Vet.App. 202, 204-
7 (1995).

While the Board regrets the delay involved in remanding this case,
under the circumstances discussed above, it is felt that proceeding
with a decision on the merits at this time would not fully comport
with due process of law. For that reason, to ensure that VA has met
its duty to assist the veteran in developing the facts pertinent to
his appeal, the case is REMANDED to the ROIC for the following
development:

5 -

1. The ROIC should contact the veteran and ask him to provide the
names and addresses of all healthcare providers from whom he has
recently received treatment for his service-connected hypertension
and right ring finger injury. After securing the necessary
release(s), the ROIC should obtain legible copies of any records
not already contained in the claims folder, to include those from
any VA medical facility. The ROIC should also obtain copies of the
veterans treatment records from the VA Medical Center in
Philadelphia, PA, dated from July 1994 to the present time. The
veteran is hereby notified that, if he fails to provide this
information, it could have an adverse effect on the ultimate
outcome of his claim. Once obtained, all records must be associated
with the claims folder.

2. The veteran should be scheduled for a VA examination to
determine the current nature and severity of his service-connected
hypertension. The veteran and his representative should be notified
of the date, time and place of the examination in writing, and a
copy of the notification letter should be associated with the
claims file. As above, the veteran is hereby specifically informed
of the consequences of failure to report as set forth in 38 C.F.R.
3.655. The claimsfolder and a copy of this REMAND must be made
available to the examiner and reviewed in conjunction with the
examination. The ROIC should also provide to the examiner a copy of
the old and new rating criteria of Diagnostic Code 7101. All
indicated tests and studies should be accomplished. The examiner's
report should provide discussion of all current complaints,
clinical findings and diagnoses referable to the service-connected
hypertension in terms of both the old and new rating criteria.

3. The ROIC should also afford the veteran VA orthopedic and
neurological examinations to determine the nature and degree of
severity of his right ring finger injury. The veteran and his
representative should be notified of the date, time and place of
the examination in writing, and a copy of the notification letter
should

be associated with the claims file. As above, the veteran is hereby
specifically informed of the consequences of failure to report as
set forth in 38 C.F.R. 3.655. The claimsfolder and a copy of this
REMAND must be made available to the examiner and reviewed in
conjunction with the examination. All indicated tests, including,
but not limited to, X-ray studies and range of motion studies, must
be conducted. Detailed clinical findings should also be reported
and all manifestations attributable to the service-connected
disability should be identified. The examiner should express
opinions for the record on the following:

a. What is the range  of motion in the veteran's right ring finger?
The examiner should note on the examination report what is
considered the normal range of motion for the joints of this
finger.

b. Does the veteran's right ring finger exhibit weakened movement,
excess fatigability, or incoordination attributable to any service-
connected disability? If feasible, these determinations should be
expressed in terms of the degree of additional range of motion loss
or favorable or unfavorable ankylosis due to any weakened movement,
excess fatigability, or incoordination.

c. Does pain on motion of the veteran's right ring finger limit
functional ability during flare-ups or when these joints are used
repeatedly over a period of time? This determination should also,
if feasible, be portrayed in terms of the degree of additional
range of motion loss or favorable or unfavorable ankylosis due to
pain on use or during flare-ups.

d. To what degree does the veteran's service-connected right ring
finger disability have an effect on his social

- 7 -

and industrial capacity? The degree of any social and industrial
impairment should be specified. A complete rationale for any
opinion expressed must be provided.

4. Subsequently, the ROIC should review the claims folder and
ensure that all of the foregoing development actions have been
completed. If any development is incomplete, appropriate corrective
action should be taken. Specific attention is directed to the
examination reports. If the examination reports do not include
fully detailed descriptions of all test reports, special studies or
opinions requested, the reports must be returned for corrective
action. 38 C.F.R. 4.2 (1999); see also Stegall v. West, 11 Vet.App.
268 (1998).

5. After completion of the above evidentiary development, the ROIC
should readjudicate the veteran's claims. Regarding his claim for
an increased disability rating for hypertension, the ROIC should
consider whether either the new or the old version of the rating
criteria for cardiovascular disorders is more favorable to his
claim and apply the one more favorable. If the result is the same
under either set of criteria, the ROIC should apply the revised
criteria, per Karnas and Dudnick, supra. In considering the claim
for an increased rating for the right ring finger injury, the ROIC
should reflect consideration of 38 C.F.R. 4.40, 4.45, and 4.59 and
the Court's holding in DeLuca v. Brown, 8 Vet.App. 202, 204-7
(1995).

6. If any benefit sought on appeal remains denied, the veteran and
his representative should be furnished a supplemental statement of
the case, which summarizes the pertinent evidence, all applicable
law and regulations, including a copy of the changes to the
cardiovascular disorders section of the rating schedule, effective
January 12, 1998. If the veteran has failed to report for an
examination, citation and discussion of 38 C.F.R. 3.655 must be
provided. The SSOC should also reflect detailed reasons and bases

for the decisions reached. The veteran and his representative
should be afforded a reasonable period of time in which to respond.

After the above actions have been accomplished, the case should be
returned to the Board for further appellate consideration, if
otherwise in order. No action is required of the veteran until he
receives further notice.

By this REMAND the Board intimates no opinion, either legal or
factual, as to the ultimate determination warranted in this case.
The purposes of this REMAND are to further develop the record and
to accord the veteran due process of law.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ANDREW J. MULLEN 
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a final
decision of the Board of Veterans' Appeals is appealable to the
United States Court of Appeals for Veterans Claims. This remand is
in the nature of a preliminary order and does not constitute a
final decision of the Board on the merits of your appeal. 38 C.F.R.
20.1100(b) (1999).



